DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 04/26/2022, in which claim 1 was amended, claims 2-4, 7-8 were cancelled, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“High performance n-type organic-inorganic nanohybrid semiconductors for flexible electronic devices”, Organic Electronics 12, 2011, 348-352) in view of Cho et al. (US Pub. 20150001467) and Sundberg et al. (“Organic and inorganic-organic thin film structures by molecular layer deposition: A review”, Beilistein J. Nantechnol. 2014, 5, 1104-1136).
Regarding claim 1, Park et al. discloses in Fig. 1, pages 349-350 a thin film transistor, comprising: 
a substrate [gate]; 
an insulating layer [gate dielectric] provided on the substrate [gate]; 
a superlattice channel layer [Active] provided on the insulating layer [gate dielectric]; and 
a source electrode and a drain electrode configured to cover a pair of opposite lateral surfaces of the superlattice channel layer [active], wherein 
the superlattice channel layer [active] comprises alternately stacked semiconductor layers [ZnO] and organic layers [SAOLs];
the semiconductor layers [ZnO] comprise semiconductor layers, which are separated vertically, the organic layers [SAOLs] comprise organic layers, which are separated vertically, 
the semiconductor layers comprise a metal oxide or a transition metal dichalcogenide [metal oxide ZnO];
a ratio of a thickness of any one among the organic layers with respect to a thickness of any one among the semiconductor layers is about 0.1 to about 0.25 [Park et al. discloses “[t]he SAOLs–ZnO hybrid films were approximately 32.2 nm-thick and consisted of three [SAOLs (1.1 nm)/ZnO (10 nm)] bilayer subunits.” Thus, Park et al. discloses a ratio of a thickness of SAOLs with respect to a thickness of ZnO = 1.1/10=0.11].


    PNG
    media_image1.png
    466
    1089
    media_image1.png
    Greyscale

Park et al. fails to explicitly disclose
the semiconductor layers comprise three semiconductor layers,
the organic layers comprise four organic layers. 
However, Park et al. discloses in Fig. 1, Fig. 2 the number of the semiconductor layers and the number of the organic layers can be adjusted to achieve desired thickness of the SAOLs–ZnO superlattice as well as to achieve desired roughness of the superlattice.
Cho discloses in Fig. 1, Fig. 2, Fig. 4, paragraph [0022], [0033], [0035], [0089]
the superlattice channel layer comprises three semiconductor layers and four insulator layers.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Cho into the method of Park et al. to include the semiconductor layers comprise three semiconductor layers, the organic layers comprise four organic layers. The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of providing suitable alternative structure of superlattice channel layer having desired thickness.
Park et al. fails to explicitly disclose
 a thickness of each semiconductor layer being greater than about 3 nm to less than about 5 nm.
However, Park et al. discloses in page 350 that the thicknesses of ZnO layers can be controlled by adjusting the number of ALD cycles with ZnO growth rate of about 1.5Å/cycle. Thus, Park et al. implicitly discloses a thickness of each semiconductor layer being equal to or greater than 1.5Å. Thus, it appears if not, it would be obvious that Park et al. implicitly discloses a thickness of each semiconductor layer being greater than about 3 nm to less than about 5 nm. 
Cho discloses in paragraph [0029], [0073] a thickness of each semiconductor layer being greater than about 3 nm to less than about 5 nm [less than or equal to 100nm].
Cho further discloses in paragraph [0074], [0078] that thickness of each semiconductor layer can be adjusted to control the amount of electric current and to control the conductivity of the superlattice channel layer.  
Thus, the ordinary artisan would have been motivated to modify Park et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to provide a desired thickness of each semiconductor layer to control the amount of electric current and to control the conductivity of the superlattice channel layer. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Park et al. fails to explicitly disclose
a thickness of each organic layer being about 1Å to about 1 nm;
wherein the organic layer comprises a material represented by the following Formula 1: 
[Formula 1]

    PNG
    media_image2.png
    347
    155
    media_image2.png
    Greyscale


in Formula 1, X1, X2, Y1 and Y2 are each independently O, S, Se, NH, or PH, * is a part combined with a top of the insulating layer or a top of any one among adjacent semiconductor layers, # is a part combined with a bottom of any other one among adjacent semiconductor layers, each of a, b, c, and d is 1 or 0, where a+b is 1 or more, and c+d is 1 or more, Ar is a functional group comprising at least one aromatic group, and each of L1, L2, L3 and L4 is an alkylene group of 1 to 3 carbon atoms.
However, Park et al. discloses in page 350 that the thicknesses of organic layers can be controlled by adjusting the number of MLD cycles with corresponding growth rate.
Cho discloses in paragraph [0029] and [0068] the thickness of the insulator layer of the superlattice channel layer is less than or equal to 10nm.
Sundberg et al. discloses in pages 1106, 1108-1109, 1115-1122, 1131
a thickness of each organic layer being about 1Å to about 1 nm [ Sundberg et al. discloses depending on materials of the organic layers and the inorganic layers, growth rate [GPC] of organic layers are different and can be less than 1nm per cycle. For example, when inorganic layer comprising Zn and the organic layer comprising hydroquinone, HQ, the GPC is about 1.6 Å or 2.7Å. In other words, Sundberg et al. suggests that with an appropriate organic material, a thickness of each organic layer can be less than 1 nm or can be about 1Å to about 1 nm];
Sundberg et al. also discloses in Fig. 6b, Table 11, Table 12
wherein the organic layer comprises a material represented by the following Formula 1: 
[Formula 1]

    PNG
    media_image2.png
    347
    155
    media_image2.png
    Greyscale


in Formula 1, X1, X2, Y1 and Y2 are each independently O, S, Se, NH, or PH, * is a part combined with a top of the insulating layer or a top of any one among adjacent semiconductor layers, # is a part combined with a bottom of any other one among adjacent semiconductor layers, each of a, b, c, and d is 1 or 0, where a+b is 1 or more, and c+d is 1 or more, Ar is a functional group comprising at least one aromatic group, and each of L1, L2, L3 and L4 is an alkylene group of 1 to 3 carbon atoms.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sundberg et al. and Cho into the method of Park et al. to include a thickness of each organic layer being about 1Å to about 1 nm; wherein the organic layer comprises a material represented by the following Formula 1. The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of providing suitable organic material with suitable thickness for forming on demand designed inorganic-organic superlattices having desired thermal conductivity, stability, desired flatness and/or photoluminescent activity and enabling the flow of electric current through direct tunneling or field emission tunneling becomes more easily [pages 1108, 1119, 1127, 1131 of Sundberg et al., paragraph [0068] of Cho]. In addition, the ordinary artisan would have been motivated to modify Park et al. in the manner set forth above for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 2, Park et al. fails to explicitly disclose
wherein the semiconductor layers comprise first to third semiconductor layers, which are separated vertically, the organic layers comprise first to fourth organic layers, which are separated vertically, and a ratio of a thickness of any one among the organic layers with respect to a thickness of any one among the semiconductor layers is about 0.1 to about 0.25.
However, Park et al. discloses in page 350 that the thicknesses of organic layers and ZnO layers can be controlled by adjusting the number of MLD and ALD cycles.
	Sundberg et al. suggests in page 1129 superlattices and nanolaminates are all made by using at least two different materials, for example a purely organic material and an oxide, by varying the number of deposition cycles of each material. Sundberg et al. also suggests in Fig. 11 that superlattices can be constructed from multiple layers wherein the semiconductor layers comprise first to third semiconductor layers, which are separated vertically, the organic layers comprise first to fourth organic layers, which are separated vertically. Sundberg et al. suggests in page 1131 that the oxide:hybrid deposition cycle ratio can be varied from 199:1 to 1:1. In other words, Sundberg et al. suggests a ratio of a thickness of any one among the organic layers with respect to a thickness of any one among the semiconductor layers is about 0.005 to 1.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sundberg et al. into the method of Park et al. to include wherein the semiconductor layers comprise first to third semiconductor layers, which are separated vertically, the organic layers comprise first to fourth organic layers, which are separated vertically, and a ratio of a thickness of any one among the organic layers with respect to a thickness of any one among the semiconductor layers is about 0.1 to about 0.25.The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of providing designed inorganic-organic superlattices having desired thermal conductivity, stability, desired flatness and/or photoluminescent activity [pages 1108, 1119, 1127, 1131 of Sundberg et al.]. In addition, the ordinary artisan would have been motivated to modify Park et al. in the manner set forth above for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

	Regarding claim 3, Park et al. and Sundberg et al. discloses 
wherein the semiconductor layers comprise a metal oxide or a transition metal dichalcogenide [metal oxide][page 1131 of Sundberg et al., page 305 of Park et al.].

Regarding claim 5, Park et al. discloses in Fig. 1 
wherein the source electrode comprises a first part provided on a top of the superlattice channel layer [Active layer], and a second part connected with the first part and extended in parallel to the lateral surface of the superlattice channel layer [Active layer], and the second part of the source electrode is in contact with the lateral surfaces of the semiconductor layers [ZnO].

Regarding claim 7, Park et al. discloses in Fig. 1, and Sundberg et al. discloses in Fig. 6 wherein the superlattice channel layer comprises any one among structures of organic layer/[semiconductor layer/organic layer]n, [semiconductor layer/organic layer]n, organic layer/[semiconductor layer/organic layer]n+1/semiconductor layer, and [semiconductor layer/organic layer]n+1/semiconductor layer, where n is 2 or 3 [[semiconductor layer/organic layer]n].

Regarding claim 8, the thin film transistor disclosed by Park et al. and Sundberg et al. inherently has one threshold voltage. Park et al. and Sundberg et al. disclosed the claimed device thus inherently discloses the intended operation of “with the application of a higher voltage than the threshold voltage to the substrate, charges are configured to move horizontally along each semiconductor layer.”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“High performance n-type organic-inorganic nanohybrid semiconductors for flexible electronic devices”, Organic Electronics 12, 2011, 348-352) in view of Cho et al. (US Pub. 20150001467) and Sundberg et al. (“Organic and inorganic-organic thin film structures by molecular layer deposition: A review”, Beilistein J. Nantechnol. 2014, 5, 1104-1136) as applied to claim 5 above and further in view of Fujimoto et al. (US Pub. 20140027752).
Regarding claim 6, Park et al. discloses in Fig. 1
wherein the drain electrode comprises a first part provided on the top of the superlattice channel layer [Active layer], and a second part connected with the first part and extended in parallel to the lateral surface of the superlattice channel layer [Active layer], the first part of the source electrode and the first part of the drain electrode are separately disposed horizontally.

    PNG
    media_image1.png
    466
    1089
    media_image1.png
    Greyscale

 Park et al. fails to disclose 
a separating distance between the first part of the source electrode and the first part of the drain electrode is about 200 um to about 400 um.
Fujimoto et al. discloses in paragraph [0059]
a separating distance between the first part of the source electrode and the first part of the drain electrode is about 200 um to about 400 um [0.1µm to 1 mm].
 It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fujimoto et al. into the method of Park et al. to include a separating distance between the first part of the source electrode and the first part of the drain electrode is about 200 um to about 400 um. The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of providing suitable distance between source electrode and drain electrode [paragraph [0059] of Fujimoto et al]. In addition, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“High performance n-type organic-inorganic nanohybrid semiconductors for flexible electronic devices”, Organic Electronics 12, 2011, 348-352) in view of Cho et al. (US Pub. 20150001467) and Sundberg et al. (“Organic and inorganic-organic thin film structures by molecular layer deposition: A review”, Beilistein J. Nantechnol. 2014, 5, 1104-1136) as applied to claim 1 above and further in view of Raghavan et al. (“Nanocrystalline-to-amorphous transistion in nanolaminates grown by low temperature atomic layer deposition and related mechanical properties”, Appl.Phys.Lett. 100, 191912 (2012)).
Regarding claim 9, Park et al. and Sundberg et al. disclose each semiconductor layer comprising same metal oxides, i.e., ZnO, as disclosed in Fig. 5 and paragraph [0035] of the pending application, thus Park et al. and Sundberg et al. inherently discloses a dielectric constant of each semiconductor layer is about 2 to about 6.
 Park et al. and Sundberg et al. fails to disclose 
wherein the semiconductor layers are amorphous semiconductor
Raghavan et al. discloses
wherein the semiconductor layers are amorphous semiconductor to reduce the hardness of the lamination, to tune the mechanical properties of the lamination. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Raghavan et al. into the method of Park et al. and Sundberg et al. to include wherein the semiconductor layers are amorphous semiconductor. The ordinary artisan would have been motivated to modify Park et al. and Sundberg et al. in the above manner for the purpose of tuning the mechanical properties of the superlattices, and reducing the hardness of the superlattices to form flexible device [pages 191912-3 of Raghavan et al.]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“High performance n-type organic-inorganic nanohybrid semiconductors for flexible electronic devices”, Organic Electronics 12, 2011, 348-352) in view of Cho et al. (US Pub. 20150001467) and Sundberg et al. (“Organic and inorganic-organic thin film structures by molecular layer deposition: A review”, Beilistein J. Nantechnol. 2014, 5, 1104-1136) as applied to claim 1 above and further in view of Chuang et al. (US Pub. 20150279862).
Regarding claim 10, Park et al. further discloses in Fig. 1 and page 350 
a flexible film [polymer substrate/polyethersulfone (PES)] provided on a bottom of the substrate [gate] is further comprised. 
Park et al. fails to disclose 
numbers of the superlattice channel layers are provided on the flexible film, and the flexible film comprises polyethylene terephthalate (PET) or polyimide (PI).
Chuang et al. discloses in Fig. 3, Fig. 5, Fig. 7, Fig. 9-Fig. 11, paragraph [0007]-[0008], [0031]-[0032], [0039], [0042]-[0043],
numbers of the channel layers [14 and 15] are provided on the flexible film [11], and the flexible film [11] comprises polyethylene terephthalate (PET) or polyimide (PI).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Chuang et al. into the method of Park et al. to include numbers of the superlattice channel layers are provided on the flexible film, and the flexible film comprises polyethylene terephthalate (PET) or polyimide (PI). The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of providing desirable TFT substrate for a display device, wherein the TFT substrate having superlattice channel island structures to minimizing the irradiation effect of external light, to prevent current leakage even the display device having the substrate is curved and to prevent abnormal displaying and improving display quality of the display device; providing suitable alternative material of the polymer substrate [paragraph [0007], [0039], [0041]-[0042] of Chuang et al.].

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-6, 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s arguments about unexpected result, Examiner respectfully disagrees. The newly cited prior art Cho discloses thicknesses of semiconductor layers and of insulator layers of a superlattice channel layer include the claimed range and further discloses that those thicknesses can be adjusted to obtain desired the current mobility. Therefore, adjusting the thickness of the semiconductor layer and of the organic layer as suggested by the combination of cited references would yield no more than an expected result as the claimed thin film transistor.       
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822